Exhibit 10.1
(THE HARTFORD LOGO) [x77709x7770901.gif]
June 9, 2009
Dr. Adrian Glaesner
Allianz SE
Koeniginstrasse 28
80802 Munich, Germany
Dear Dr. Glaesner:
     Reference is made to the Investment Agreement, dated October 17, 2008 (the
“Investment Agreement”), between The Hartford Financial Services Group, Inc., a
Delaware corporation (the “Company”) and Allianz SE, a European Company
incorporated in the Federal Republic of Germany and organized under the laws of
the Federal Republic of Germany and the European Union (the “Investor”).
Capitalized terms not otherwise defined in this letter agreement (this “Letter
Agreement”) shall have the meanings ascribed to them in the Investment
Agreement.
     This Letter Agreement is entered into as of June 9, 2009, by and between
the Company, the Investor and Allianz Finance II Luxembourg S.a.r.l. (the
“Warrantholder”) and amends the Investment Agreement, the B Warrant and the C
Warrant.
INTRODUCTION
     WHEREAS, the Company has received preliminary approval from the U.S.
Department of the Treasury (“Treasury”) of the Company’s application to
participate in the Troubled Asset Relief Program Capital Purchase Program (the
“CPP”);
     WHEREAS, in the event that the Company participates in the CPP pursuant to
its application dated November 14, 2008, it is anticipated that the Company
would issue to Treasury warrants exchangeable into Common Stock constituting
more than five percent of the Common Stock on a Fully Diluted Basis on terms
that would require the Company to pay to the Investor $300 million pursuant to
Section 6.14 of the Investment Agreement (the participation in the CPP pursuant
to the terms of the Company’s application of November 14, 2008 and the
preliminary approval thereof as announced by the Company on May 14, 2009,
whereby the Company anticipates issuing or agreeing to issue to Treasury prior
to the expiration of the applicability of Section 6.14 of the Investment
Agreement (a) warrants exchangeable into Common Stock constituting more than
five percent of the Common Stock on a Fully Diluted Basis and (b) shares of
Fixed Rate Cumulative Preferred Stock (the “Treasury Preferred”) of the Company
(the “CPP Issuance”); and

 



--------------------------------------------------------------------------------



 



     WHEREAS, in lieu of the rights and obligations that would otherwise apply
under Section 6.14 of the Investment Agreement in the event of the CPP Issuance,
and in compliance with Section 6.1 of the Investment Agreement and Section 21 of
each of the Warrants, the Company and the Investor wish to amend the terms of
the Investment Agreement and the Warrants as set forth below, with such
amendments becoming effective only in the event of the CPP Issuance.
     NOW, THEREFORE, in consideration of the mutual agreements set forth herein
and in the Investment Agreement and other valuable consideration, the receipt
and adequacy of which are hereby acknowledged, the Company, the Investor and the
Warrantholder hereby agree as follows:
ARTICLE I
AMENDMENTS
          1.1 Payments for Certain Transactions. Notwithstanding the terms of
Section 6.14 of the Investment Agreement, upon consummation of the CPP Issuance,
the Company agrees to pay $200,000,000, without interest, in immediately
available funds to such account as the Investor may designate, not later than
5:00 p.m. New York time on October 15, 2009. The Company and the Investor agree
that payment by the Company pursuant to this paragraph shall be in full
satisfaction of any amounts that the Company would otherwise be obligated to pay
to the Investor as a result of the CPP Issuance pursuant to Section 6.14 of the
Investment Agreement.
          1.2. Transfer Restrictions Relating to Warrants and Warrant Shares.
The Investment Agreement is hereby amended by deleting Paragraph (a) of
Section 4.2 (Transfer Restrictions) thereof and inserting the following in lieu
thereof:
          “(a) Until the third anniversary of the Closing Date, the Investor
shall not, and shall cause its Permitted Transferees not to, directly or
indirectly: (i) transfer, sell or otherwise dispose of (“Transfer”) any of the
Warrants or the Warrant Shares; (ii) lend, hypothecate or permit any custodian
to lend or hypothecate any of the Warrants or the Warrant Shares; (iii) engage
in any hedging transaction with respect to any of the Warrants or the Warrant
Shares that constitutes the economic equivalent of a disposition, whether
settled in cash or physical securities (any of the actions in clauses (i)-(iii),
to “Dispose”). Notwithstanding the foregoing, (x) from and after December 31,
2009, the Investor shall be permitted to Dispose of Warrant Shares or Warrants,
which together represent (or may be exercised for) up to one-third of the
Current Exercise Amount (as defined below); (y) from and after December 31,
2010, the Investor shall be permitted to Dispose of Warrant Shares or Warrants,
which together represent (or may be exercised for) an additional one-third of
the Current Exercise Amount; provided, however, that (1) no Transfer in
accordance with clause (x) or (y) of Warrant Shares or Warrants that represent
(or may be exercised for), in the aggregate, more than 10,000,000 shares of
Common Stock shall be made to any single “person” or “group” (as such terms are
used under the Exchange Act) in one transaction or a series of related
transactions; and (2) any Transfers pursuant to clause (x) or (y) shall be
subject to the prior written consent of the Company, which consent shall not be
unreasonably withheld. Exercises of the Warrants for Warrant Shares in
accordance with the terms of the Warrants shall not be deemed Transfers. Nothing
in this

2



--------------------------------------------------------------------------------



 



Section 4.2(a) shall prevent the Investor or its Permitted Transferees from
Transferring any or all of Warrants or Warrant Shares, at any time, to any
Affiliate of the Investor, who agrees to be bound by Sections 4.1, 4.2, 4.3 and
4.4 in accordance with the terms of Section 6.9. For purposes of this
Section 4.2(a), “Current Exercise Amount” means the total number of shares of
Common Stock for which the Warrants are exercisable as of the date of this
Letter Agreement, as such number may be adjusted from time to time pursuant to
Section 14 of the Warrants.”
          1.3 Amendment to the Warrants. The second sentence of the first
paragraph of Section 3 of each of the Warrants is hereby deleted and the
following is inserted in lieu thereof:
“The “Exercise Period” shall commence upon the Closing Date (as defined in the
Investment Agreement) and shall continue up to and including the tenth
anniversary of such date.”
ARTICLE II
REPRESENTATIONS AND WARRANTIES
          2.1 Company Representations and Warranties. The Company makes for the
benefit of the Investor and the Warrantholder, as of the date of this Letter
Agreement, the following representations and warranties:
     (a) Authorization, Enforceability. (1) The Company has the corporate power
and authority to execute and deliver this Letter Agreement and to carry out its
obligations hereunder. The execution, delivery and performance by the Company of
this Letter Agreement is, and the consummation of the transactions contemplated
hereby have been, duly authorized by all necessary corporate action on the part
of the Company, and no further corporate approval or authorization is required
on the part of the Company. This Letter Agreement has been duly executed and
delivered by the Company and (assuming due authorization, execution and delivery
by the Investor and the Warrantholder) is a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
enforceability may be limited by the Bankruptcy Exceptions.
     (2) The execution, delivery and performance by the Company of this Letter
Agreement, and the consummation of the transactions contemplated hereby and
compliance by the Company with any of the provisions hereof, will not
(i) violate, conflict with, or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration of, or result in the creation of, any Lien upon any of the
properties or assets of the Company or any Significant Subsidiary under any of
the terms, conditions or provisions of (A) its Certificate of Incorporation or
bylaws (or similar governing documents) or the certificate of incorporation,
charter, bylaws or other governing instrument of any Significant Subsidiary or
(B) any note, bond, mortgage, indenture, deed of trust, license, lease,
agreement or other instrument or obligation to which the Company or any
Significant Subsidiary is a party or by which it or any Significant Subsidiary
may be bound, or to which the Company or any Significant

3



--------------------------------------------------------------------------------



 



Subsidiary or any of the properties or assets of the Company or any Significant
Subsidiary may be subject, or (ii) violate any statute, rule or regulation or
any judgment, ruling, order, writ, injunction or decree applicable to the
Company or any Significant Subsidiary or any of their respective properties or
assets except, in the case of clauses (i)(B) and (ii), for those occurrences
that, individually or in the aggregate, have not had and would not be reasonably
likely to have a Company Material Adverse Effect. For purposes of this
Section 2.1(a)(2), “Company Material Adverse Effect” means any circumstance,
event, change, development or effect that, individually or in the aggregate,
(1) is material and adverse to the business, assets, results of operations or
financial condition of the Company and its consolidated subsidiaries taken as a
whole or (2) would materially impair the ability of the Company to perform its
obligations under this Letter Agreement, the Investment Agreement or the other
Transaction Documents or to consummate the transactions contemplated hereby or
thereby.
     (3) The execution, delivery and performance by the Company, and the
consummation of the transactions contemplated by and compliance by the Company
with any of the provisions of, (A) this Letter Agreement, the Investment
Agreement and the other Transaction Documents will not, as of the consummation
of the CPP Issuance (i) violate, conflict with, or result in a breach of any
provision of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the termination
of, or accelerate the performance required by, or result in a right of
termination or acceleration of, or result in the creation of, any Lien upon any
of the properties or assets of the Company or any Significant Subsidiary under
any of the terms, conditions or provisions of the CPP Issuance except for those
occurrences that, individually or in the aggregate, have not had and would not
be reasonably likely to have a Company Material Adverse Effect and (B) the CPP
Issuance will not, as of the consummation of the CPP Issuance (i) violate,
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of, any Lien upon any of the properties or assets of
the Company or any Significant Subsidiary under any of the terms, conditions or
provisions of this Letter Agreement, the Investment Agreement or the other
Transaction Documents, including without limitation the imposition of any
payment block, dividend stopper or other restriction on payment of amounts due
under, or performance of the terms of, any of the Transaction Documents or
Purchased Securities, except for (x) those occurrences that, individually or in
the aggregate, would not restrict the ability of the Company to make payments
under, or otherwise materially impair the ability of the Company to perform its
other obligations under, this Letter Agreement, the Investment Agreement, the
Purchased Securities or the other Transaction Documents, and (y) provisions in
the CPP Issuance documentation to be entered into by the Company and the
Treasury (the “Company CPP Documentation”) with respect to limitations on
dividend payments on the Company’s Common Stock, Junior Stock and Parity Stock
(as those terms are defined in the Treasury standard form documents cited in the
links below) that are consistent with Section 4.8 of the Securities Purchase
Agreement — Standard Terms and Section 3 of the Form of Certificate of
Designations for the Treasury Preferred (in each case, as published by Treasury
at http://www.financialstability.gov/docs/CPP/spa.pdf and

4



--------------------------------------------------------------------------------



 



http://www.financialstability.gov/docs/CPP/Form-COD-Cumulative-Public.pdf on the
date hereof), provided, that, the Company specifically represents and warrants
that the Company CPP Documentation does not, and will not when executed, include
the Debentures (as defined in the Investment Agreement) in the definitions of
“Junior Stock” or “Parity Stock” therein or otherwise subject the Debentures,
directly or indirectly, to any restrictions on payment.
     (b) Solvency. In the case of the Company and its Significant Subsidiaries
(other than Significant Subsidiaries licensed as insurers or reinsurers),
(i) the present fair saleable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (ii) such Person is
able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and other commitments as they become due in the normal
course of business, (iii) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature, and (iv) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital. In the case of any Significant Subsidiaries that are licensed as
insurers or reinsurers, such Significant Subsidiaries (A) are in compliance with
all applicable insurance regulatory minimum capital or surplus requirements; (B)
have not become subject to any “Company Action Level” pursuant to applicable
risk-based capital guidelines, and have not received notice of any pending
action that would result in their becoming so subject; (C) have not taken any
steps towards commencing, and have not received notice any actions taken by
relevant regulatory authorities to commence, any rehabilitation, delinquency or
insolvency proceedings under applicable insurance laws in any state or foreign
jurisdiction; (D) their assets exceed their respective total reserves, all as
computed in accordance with applicable statutory accounting principles applied
consistently with past practice; and (E) they have sufficient financial
resources to pay their policy liabilities and other obligations as the foregoing
become due in the ordinary course of business.
     (c) Government Consents. No notice to, filing with, exemption or review by,
or authorization, consent or approval of, any Governmental Authority is required
to be made or obtained by the Company in connection with the consummation by the
Company of the transactions contemplated by this Letter Agreement and any such
notices, filings, exemptions, reviews, authorizations, consent and approvals the
failure of which to make or obtain would not be reasonably likely to have a
material adverse effect on the ability of the Investor or the Warrantholder to
consummate the transactions contemplated hereby; it being acknowledged by the
parties hereto that this Letter Agreement shall be effective only upon
consummation of the CPP Issuance in accordance with Section 3.5.
          2.2 Investor and Warrantholder Representations and Warranties. Each of
the Investor and the Warrantholder makes for the benefit of the Company, as of
the date of this Letter Agreement, the following representations and warranties:
     (a) Authorization, Enforceability. (1) Each of the Investor and the
Warrantholder has the corporate or other power and authority to enter into this
Letter Agreement and to carry out its obligations hereunder. The execution,
delivery and performance by the Investor and the Warrantholder of this Letter
Agreement and the consummation of the transactions contemplated

5



--------------------------------------------------------------------------------



 



hereby have been duly authorized by all necessary action on the part of the
Investor and the Warrantholder, and no further approval or authorization is
required on the part of the Investor or the Warrantholder or any other party for
such authorization to be effective. This Letter Agreement has been duly and
validly executed and delivered by the Investor and the Warrantholder and
(assuming due authorization, execution and delivery by the Company) is a valid
and binding obligation of the Investor and the Warrantholder enforceable against
the Investor and the Warrantholder in accordance with its terms (except as
enforcement may be limited by the Bankruptcy Exceptions).
     (2) Neither the execution, delivery and performance by the Investor or the
Warrantholder of this Letter Agreement nor the consummation of the transactions
contemplated hereby, nor compliance by the Investor and the Warrantholder with
any of the provisions hereof, will (A) violate, conflict with, or result in a
breach of any provision of, or constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) under, or result in
the termination of, or accelerate the performance required by, or result in a
right of termination or acceleration of, or result in the creation of any Lien
upon any of the properties or assets of the Investor or the Warrantholder under
any of the terms, conditions or provisions of (i) its organizational documents
or (ii) any note, bond, mortgage, indenture, deed of trust, license, lease,
agreement or other instrument or obligation to which the Investor or the
Warrantholder is a party or by which it may be bound, or to which the Investor
or the Warrantholder or any of the properties or assets of the Investor or the
Warrantholder may be subject, or (B) violate any law, statute, ordinance, rule
or regulation, permit, concession, grant, franchise or any judgment, ruling,
order, writ, injunction or decree applicable to the Investor or the
Warrantholder or any of their properties or assets except in the case of clauses
(A)(ii) and (B) for such violations, conflicts and breaches as would not
reasonably be expected to have a material adverse effect on the ability of the
Investor or the Warrantholder to consummate the transactions contemplated
hereby.
     (3) No notice to, filing with, exemption or review by, or authorization,
consent or approval of, any Governmental Authority is required to be made or
obtained by the Investor or the Warrantholder in connection with the
consummation by the Investor or the Warrantholder of the transactions
contemplated hereby other than any notices, filings, exemptions, reviews,
authorizations, consent and approvals the failure of which to make or obtain
would not be reasonably likely to have a material adverse effect on the ability
of the Investor or the Warrantholder to consummate the transactions contemplated
hereby; it being acknowledged by the parties hereto that this Letter Agreement
shall be effective only upon consummation of the CPP Issuance in accordance with
Section 3.5.
     (b) Ownership of the Warrants and Warrant Shares. All of the Warrants and
the Warrant Shares (if any) are owned by the Warrantholder and, prior to the
date hereof, no Warrants or Warrant Shares (if any) have been Transferred to any
Permitted Transferee or other party.

6



--------------------------------------------------------------------------------



 



ARTICLE III
MISCELLANEOUS
          3.1 Incorporation by Reference. The provisions of Sections 6.1
(Amendment); 6.2 (Waiver of Conditions); 6.3 (Counterparts and Facsimile); 6.4
(Specific Performance); 6.5 (Governing Law; Submission to Jurisdiction, etc.);
6.6 (Notices); 6.10 (Severability); and 6.11 (No Third Party Beneficiaries) of
the Investment Agreement are hereby incorporated herein by reference and, except
as provided herein, shall, mutatis mutandis, apply to this Letter Agreement.
          3.2 Notice to Warrantholder. Notices to Warrantholder under this
Letter Agreement will be deemed to have been duly given upon delivery to
Investor in accordance with Section 6.6 of the Investment Agreement.
          3.3 Assignment. Neither this Letter Agreement nor any right, remedy,
obligation nor liability arising hereunder or by reason hereof shall be
assignable by any party hereto without the prior written consent of the other
parties hereto, and any attempt to assign any right, remedy, obligation or
liability hereunder without such consent shall be void.
          3.4 Entire Agreement; Ratification.
          (a) The Investment Agreement (including the Annexes thereto), as
amended by this Letter Agreement, the letter of Investor to Company of even date
herewith and the other Transaction Documents constitute the entire agreement,
and supersede all other prior agreements, understandings, representations and
warranties, both written and oral, between the parties, with respect to the
subject matter hereof.
          (b) Except as specifically modified by this Letter Agreement, the
Investment Agreement and the Warrants each remains in full force and effect and
the terms and conditions thereof, as specifically modified by this Letter
Agreement, are hereby ratified and confirmed.
          (c) For the avoidance of doubt, this Letter Agreement relates solely
to the proposed CPP Issuance for which the Company announced preliminary
approval on May 14, 2009, and shall not constitute a waiver, modification or
amendment of any terms of the Investment Agreement or the other Transaction
Documents with respect to any transaction other than the specific CPP Issuance
referred to herein, including without limitation any transaction which could
otherwise trigger Section 6.14 of the Investment Agreement.
          3.5. Effectiveness of Agreement. This Letter Agreement, including
without limitation the provisions of Article I, shall be effective only upon
(a) consummation of the CPP Issuance and (b) receipt of written confirmation
from the Connecticut Insurance Department that its previously issued disclaimer
and exemption in its letters dated March 3, 2009, remain in full force and
effect.
[Signature Page Follows]

7



--------------------------------------------------------------------------------



 



            Yours very truly,

The Hartford Financial Services Group Inc.
      By:   /s/ Robert W. Paiano         Name:   Robert W. Paiano       
Title:   Senior Vice President and
Chief Risk Officer   

          Accepted and agree to as of June 9, 2009:

Allianz SE
      By:   /s/ A. Glaesner         Name:   A. Glaesner        Title:  
Prokurist            By:   /s/ S. Theissing         Name:   S. Theissing       
Title:   Director        Allianz Finance II Luxembourg S.a.r.l.
      By:   /s/ H.G.A. Wentzel         Name:   H.G.A. Wentzel        Title:  
Managing Director            By:   /s/ A. Schaedgen         Name:   A.
Schaedgen        Title:   Managing Director       

Signature Page to Letter Agreement in connection with the Investment Agreement

